Citation Nr: 0300212	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-08 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to April 24, 1995, 
for the assignment of a 100 
percent schedular evaluation for service-connected bipolar 
disorder. 



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States 
Army from November 1975 to November 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  That decision assigned 
an increased schedular rating of 100 percent for service-
connected bipolar disorder, effective April 24, 1995.  The 
claimant was notified of that determination and of her 
right to appeal by RO letter of January 7, 1997, and filed 
a Notice of Disagreement seeking an effective date prior 
to April 24, 1995, for the grant of a 100 percent rating 
for service-connected bipolar disorder.  The claimant has 
declined a hearing before an RO Hearing Officer or before 
the Board.  

This case initially came before the Board in May 2002, at 
which time the Board undertook additional development on 
the issue of entitlement to an effective date prior to 
April 24, 1995, for the grant of a 100 percent rating for 
service-connected bipolar disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2).  The claimant and 
her representative were notified of that development 
action by Board letter of September 17, 2002.  When that 
development was completed, a Board letter of October 15, 
2002, notified the claimant and her representative of the 
additional evidence obtained, and of her right to submit 
further evidence in response to that additional evidence 
obtained by the Board or to tell the Board to go ahead 
with the appeal, and that they had a period of 60 days in 
which to respond.  

On October 1, 2002, the claimant's representative filed a 
motion to have the claimant's appeal advanced on the 
docket, showing good and sufficient cause.  In October 
2002, the Board granted the motion to advance the 
claimant's appeal on the docket.  The claimant and her 
representative were notified of that action by Board 
letter of October 3, 2002, which informed them that the 
Board would take prompt action to promulgate a decision in 
this appeal.

On November 5, 2002, the claimant and her representative 
submitted a brief, with supporting exhibits, and a letter 
stating that they had no additional evidence to submit.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that the claimant and her representative 
were informed of the provisions of the VCAA by Board 
letter of September 17, 2002, which notified the claimant 
and her representative of VA's duty to notify her of the 
information and evidence necessary to substantiate her 
claim and to assist her in obtaining all such evidence.  
That letter also informed the claimant and her 
representative which part of that evidence would be 
obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt 
to obtain).  

The record further shows that a Statement of the Case was 
provided the claimant and her representative on February 
11, 1997, which notified them of the issue on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing effective dates of 
increased ratings, the decision reached, and the reasons 
and bases for that decision.  In addition, that Statement 
of the Case informed the claimant and her representative 
of VA's duty to assist her by obtaining all evidence in 
the custody of military authorities or maintained by any 
other federal, State or local government agency, as well 
as any medical, employment, or other non-government 
records which are pertinent or specific to her claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
and her representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for 
any reason which the claimant could remedy, the VA would 
notify the claimant and advise her that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant of required information and evidence and of 
its duty to assist her in obtaining all evidence necessary 
to substantiate her claim have been fully met.  The Board 
finds that there is no question that the appellant was 
fully notified and aware of the type of evidence required 
to substantiate her claim.  In view of the extensive 
factual development in the case, as demonstrated by the 
record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid 
in substantiating the claimant's appeal.  For those 
reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist her in obtaining all evidence necessary to 
substantiate her claim have been fully met.

2.  A rating decision of November 21, 1994, granted 
service connection for bipolar disorder, evaluated as 30 
percent disabling, effective June 8, 1990; that decision 
was not appealed.

3.  A rating decision of January 25, 1995, confirmed the 
30 percent rating assigned for the claimant's service 
connected bipolar disorder; that decision was not 
appealed.

4.  A rating decision of August 30, 1995, granted a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29, effective April 24, 1995, the date of hospital 
admission, then assigned an increased rating of 50 percent 
for service-connected bipolar disorder, effective June 1, 
1995; the claimant appealed that decision, seeking a 
rating in excess of 50 percent for service-connected 
bipolar disorder. 

5.  A rating decision of December 18, 1996, granted a 
schedular 100 percent evaluation for service-connected 
bipolar disorder, effective April 24, 1995; the claimant 
appealed that decision, seeking an effective date prior to 
April 24, 1995, for the grant of service connection for a 
schedular 100 percent evaluation for service-connected 
bipolar disorder.

6.  The medical and other evidence of record establishes 
social and industrial inadaptability in the claimant 
sufficient to warrant a 100 percent schedular rating 
during the one-year period prior to April 24, 1995.  


CONCLUSION OF LAW

An earlier effective date of April 24, 1994, for the 
assignment of a schedular 100 percent evaluation for 
service-connected bipolar disorder is warranted.  38 
U.S.C.A. §§ 5110(a), (b)(2) (West 1991);  38 C.F.R. 
§§ 3.157(a), (b), (b1), 3.321(b)(1), 3.400(o)(2) (2002);  
VAOPGCPREC 12-98. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty in the United States 
Army from November 1975 to November 1979. 

The claimant filed her original application for VA 
disability compensation benefits (VA Form 21-526) on 
February 3, 1983, seeking service connection for a bipolar 
disorder.  That claim was denied by rating decision of 
November 1983, and the claimant was notified of that 
decision and of her right to appeal by RO letter of 
December 14, 1983.  That decision was not appealed, and 
became final one year following the date of notification 
to the claimant.  The claimant subsequently undertook to 
reopen her claim for service connection for a bipolar 
disorder in November 9, 1984, by submitting additional 
evidence.  That claim was denied by rating decision of 
December 3, 1984, which found that new and material 
evidence had not been submitted to reopen that claim, and 
the claimant was notified of that decision and of her 
right to appeal by RO letter of December 6, 1984.  That 
decision was not appealed, and became final one year 
following the date of notification to the claimant.  On 
August 11, 1986, the claimant submitted an application for 
VA disability compensation benefits (VA Form 21-526), 
seeking service connection for a bipolar disorder and 
citing her admission to the psychiatric ward at the VAMC, 
Houston, between July 1, 1986, and July 25, 1986.  By RO 
letter of August 20, 1986, the claimant was informed that 
the additional evidence submitted was not both new and 
material to the issue of service connection for a bipolar 
disorder, and of her right to appeal that decision.  

On June 8, 1990, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which she asked that 
her claim for service connection for a nervous condition 
be reopened, repeating her previous contentions that her 
nervous condition was incurred during active service; that 
she had been treated at mental health clinics in Germany 
between April 1976 and October 1979; that she had been 
treated at Community Hospital, Indianapolis, in June 1980; 
that she had been admitted to the psychiatric ward at the 
VAMC, Houston, in June 1987; that she had been admitted to 
the psychiatric ward at the VAMC, Battle Creek, in the 
spring of 1988 and currently; and that the RO should 
obtain copies of those records.  In July 1990, the 
claimant submitted a hospital summary from the VAMC, 
Battle Creek, showing that she was admitted from May 1, 
1990 to June 15, 1990, for treatment of a bipolar 
disorder.  The claimant was informed by RO letter of 
August 13, 1990, that her claim for service connection for 
a nervous condition had previously been denied; that new 
and material evidence was needed to reopen that claim; and 
that the best type of evidence would be from physicians 
who had treated her during or shortly after service.  

In January 1991, within the appeal period, the claimant 
undertook to reopen her claim for service connection for a 
bipolar disorder by submitting additional evidence, 
including a service department record of a hospital 
summary from the U.S. Army Hospital, Nuernberg, Germany, 
dated in June and July 1980, showing the claimant's 
admission and discharge diagnoses of adult situational 
reaction with manic features, rule out acute psychotic 
state.  A hospital summary from Community Hospital showed 
that the claimant was admitted from July 16, 1981, to 
November 3, 1981, for treatment of a bipolar disorder, 
manic phase.  A rating decision of March 4, 1991, denied 
the claimant's reopened claim for service connection for a 
bipolar disorder, finding that the record included no 
evidence of psychosis within the initial postservice year, 
and that the first diagnosis of psychosis was dated July 
16, 1981.  An RO letter of March 12, 1991, notified the 
claimant of that decision and of her right to appeal.  On 
March 27, 1991, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138), in which she initiated 
an appeal of the rating decision of March 4, 1991, and in 
which she reiterated her assertions that she was treated 
while on active duty and as a dependent following service 
separation.  

A Statement of the Case was provided the claimant and her 
representative on June 27, 1991, and in July 1991, the 
claimant requested an extension in which to file her 
Substantive Appeal (VA Form 9).  An RO letter of August 
15, 1991, notified the claimant that she had been granted 
a 60-day extension in which to file her Substantive Appeal 
(VA Form 9).  The claimant failed to submit her 
Substantive Appeal, but with a Statement in Support of 
Claim (VA Form 21-4138), received at the RO on September 
26, 1991, the claimant submitted a duplicate copy of the 
hospital summary from the U.S. Army Hospital, Nuernberg, 
and further asserted her previous contention that such 
document showed psychosis in 1980.  The record suggests 
that the RO accepted the claimant's Statement in Support 
of Claim, received at the RO on September 26, 1991, in 
lieu of a Substantive Appeal.

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on February 28, 1992, the claimant 
claimed service connection for post-traumatic stress 
disorder (PTSD) based upon pre-service personal assault 
and upon sexual harassment while on active duty.  A report 
of VA PTSD examination, conducted in April 1992, diagnosed 
bipolar disorder, rule out schizo-affective disorder.  A 
rating decision of June 10, 1992, denied service 
connection for an acquired psychiatric disorder, claimed 
as PTSD.  The claimant was notified of that determination 
and of her right to appeal by RO letter of June 23, 1992.  
The claimant filed a timely Notice of Disagreement, and a 
Supplemental Statement of the Case was provided the 
claimant and her representative on July 2, 1992, 
addressing the appeal for service connection for an 
acquired psychiatric disorder, including PTSD.  

The claimant continued to submit additional evidence, 
including a private hospital summary from Vale Park 
Psychiatric Hospital, dated from March 22 to April 5, 
1992, diagnosing bipolar disorder, manic phase, with 
underlying cyclothymia; and a personality disorder with 
narcissistic features, and assigning a Global Assessment 
of Functioning (GAF) Score of 10 [sic] on admission, as 
well as a GAF Score of 60 on admission, and estimated as 
70 in the past.  A private hospital summary from La Porte 
Hospital, La Porte, Indiana, dated from April 12 to 29, 
1992, showed a diagnosis of bipolar disorder, mixed.  

A report of VA psychiatric examination, conducted in 
December 1992, noted that the claimant was neatly dressed, 
friendly, and well-oriented, with clear, coherent and 
relevant speech, a euthymic mood, a blunted affect, and a 
good memory for recent and remote events.  She stated that 
she "sees things", but denied auditory hallucinations, and 
her thought content revealed paranoid thinking.  The 
diagnosis was schizo-affective disorder, and the claimant 
was noted to be capable of managing her benefits.  

A confirmed rating decision of March 2, 1993, continued 
the denial of the claimant's appeal for service connection 
for a bipolar disorder and for PTSD, finding that no 
evidence had been submitted showing that a bipolar 
disorder was incurred or aggravated during active service; 
that there was no diagnosis of PTSD; and that there was no 
medical evidence showing that any current condition was 
related to the situational reaction treated in service.  A 
Supplemental Statement of the Case was provided the 
claimant and her representative on March 15, 1993, 
addressing the issues of service connection for an 
acquired psychiatric disability, including bipolar 
disorder and PTSD.  A Substantive Appeal (VA Form 9) was 
received at the RO on April 1, 1993.  Following the 
receipt of a hospital summary from the VAMC, Houston, 
dated in July 1986, a rating decision of March 25, 1994, 
continued the denial of service connection for an acquired 
psychiatric disorder, including bipolar disorder and PTSD, 
and a Supplemental Statement of the Case was provided the 
claimant and her representative on March 25, 1994. 

In a September 1994 Memorandum, the RO referred the 
claimant's claims folder to the VAMC, Chicago, with a 
summary of the evidence, and asked that the claims folder 
be reviewed by a psychiatric specialist and that an expert 
opinion be provided as to whether the findings and 
symptoms in service were the beginning of a bipolar 
disorder diagnosed after service; whether a bipolar 
disorder was manifested during the initial postservice 
year; and whether the claimant's currently diagnosed 
bipolar disorder is a maturation of the psychiatric 
condition first noted in service.  

A response to that request for an expert opinion, dated in 
November 1994, answered each of those inquiries in the 
affirmative, i.e., that the findings and symptoms in 
service were the beginning of a bipolar disorder diagnosed 
after service; that a bipolar disorder was manifested 
during the initial postservice year; and that the 
claimant's currently diagnosed bipolar disorder is a 
maturation of the psychiatric condition first noted in 
service.  

A rating decision of November 21, 1994, granted service 
connection for a bipolar disorder, effective June 8, 1990, 
the date of receipt of the claimant's reopened claim, and 
assigned a 30 percent evaluation for that disability.  
That rating decision noted that the claimant's original 
application for service connection for a nervous condition 
was received on February 3, 1983, and that such claim was 
denied by rating decision of November 27, 1983, which was 
not appealed and became final; that another claim for 
service connection for a nervous condition was denied by 
rating decision of December 3, 1984, which was not 
appealed and became final; that the claimant reopened her 
claim for service connection for a nervous condition on 
June 8, 1990, and was notified by RO letter that the 
additional evidence submitted was considered a duplicate 
claim, as no new and material evidence was submitted; that 
the claimant appealed that decision and had continuously 
prosecuted that claim since June 8, 1990; and that the 
case was currently in appellate review status for the 
denial of her claim for service connection for a bipolar 
disorder.  The grant of service connection for a bipolar 
disorder was considered a complete grant of the benefit 
sought on appeal.  

The claimant and her representative were notified of that 
action and of her right to appeal by RO letter of December 
16, 1994, with a copy of the rating decision, and was 
further informed that a VA psychiatric examination was 
being scheduled to determine whether there had been any 
improvement in her condition.  Neither the claimant nor 
her representative filed a Notice of Disagreement with 
respect to that decision.  

A report of VA psychiatric examination, conducted on 
December 17, 1994, showed that the claimant related that 
she had difficulty in interpersonal relationships; that 
she was last hospitalized in June 1993; that she was then 
attending outpatient follow-up for her service-connected 
bipolar disorder; that she had not worked as a secretary 
since 1993; and that she currently uses Lithium, Navane, 
and Restoril.   Mental status examination revealed that 
she had a depressed affect and an anxious mood; that her 
thought processes revealed some flight of ideas; that she 
could not concentrate, and that her insight was limited.  
The diagnosis was bipolar disorder. 

A rating decision of January 25, 1995, confirmed and 
continued the 30 percent evaluation for service-connected 
bipolar disorder.  The claimant and her representative 
were notified of that determination and of her right to 
appeal by RO letter of January 30, 1995.  Neither the 
claimant nor her representative filed a Notice of 
Disagreement with respect to that decision.  

The claimant's Application for Vocational Rehabilitation 
benefits under the provisions of 38 U.S.C.A. Chapter 31 
(VA Form 28-1900) was received at the RO in April 1995.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on May 25, 1995, the claimant requested 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 based upon her hospitalization in excess of 21 days 
at the VAMC, Battle Creek, from April 24 to May 20, 1995.  
A copy of that hospital summary was submitted.  

The hospital summary from the VAMC, Battle Creek, dated 
from April 24 to May 20, 1995, shows that the claimant was 
admitted on April 24, 1995, with complaints of trouble 
with her nerves, depression, headaches, and difficulty 
coping of one month's duration; as well as anxiety over a 
pending wedding, feeling greatly affected by the bombing 
of the federal building in Oklahoma City, and feeling 
overwhelmed with the death of her grandfather.  On 
admission, she was placed on Lithium Carbonate, as well as 
Atarax for agitation and Restoril for insomnia.  Mental 
status examination revealed that she appeared guarded, 
hostile and defensive, with a labile affect ranging from 
tearful to hostile, and her thought processes appeared 
tangential, circumstantial and confused.  She displayed 
distorted and negativistic thinking, personalized many 
events, asserted that she could pick up signals from 
others, and appeared grandiose in descriptions of personal 
pain, speaking in a loud, dramatic voice, accompanied by 
sweeping hand gestures.  Reality testing, judgment and 
insight were estimated as fair.  The problems which 
brought her to the hospital were described as mood swings, 
aggressive physical striking out, verbally abusive 
behavior, confused and grandiose thoughts, grief regarding 
the death of her grandfather, and decreased sleep.  She 
was scheduled to meet a psychiatrist on a weekly basis and 
to attend group therapy and ward milieu activities.  
During hospitalization, the claimant became very upset, 
hostile and physically assaultive when asked for her 
cigarettes and lighter after being found smoking in the 
day room.  With continuing medication, she became less 
labile and more capable of controlling her anger, although 
her thinking continued to be grandiose and she repeatedly 
threatened to leave the hospital against medical advice.  
At the time of hospital discharge, she was prescribed 
medications, and directed to go to the VA outpatient 
clinic, Crown Point, within one month.  The diagnoses at 
hospital discharge were bipolar disorder, manic, with 
psychotic features; rule out personality disorder, not 
otherwise specified.  Her psychosocial stressors were 
estimated as severe; and her Global Assessment of 
Functioning Score was estimated as 70 [sic].  

Following receipt of that claim for increase, the RO 
scheduled a VA psychiatric examination.  A report of VA 
psychiatric examination, conducted in July 1995, cited the 
claimant's statement that she was unemployed, and that she 
had been hospitalized on one occasion that year (in April) 
for emotional problems.  She asserted that she did not 
have a social life and wished that she had more friends, 
but recognized that her interests were limited, and that 
in social situations she did not have much to say.  She 
related that she was currently feeling depressed, sleeping 
14 to 16 hours daily, and not getting out of the house 
except for doctor's appointments.  She reported no 
problems with concentration while reading a book, and 
denied current crying spells or suicidal or homicidal 
ideation.  She reported that her house was a mess, and 
that she thought that her and her husband's lifestyle was 
indicative of some problems in that no friends come to 
visit and they had no associations outside of work.  She 
stated that her husband was able to keep a job, but she 
had not been able to do so.  Mental status examination 
revealed that she was neatly and appropriately dressed, 
pleasant and well-oriented; that no pressure of speech was 
present; and that her memory was intact, although her fund 
of general information was limited.  She denied auditory 
or visual hallucinations, or nightmares, and did not think 
that she was unnecessarily suspicious.  Her appetite was 
good, her libido was unimpaired, and she was not bothered 
by feelings of insecurity or guilt, but noted fear of 
snakes and some feelings of inferiority.  The examiner 
noted that the claimant knew the value of money; that she 
did not spend it foolishly except when manic; that she and 
her husband manage their funds together; and that she was 
competent as interpreted by VA regulations.  The diagnosis 
was bipolar disorder. 

A rating decision of August 1995 granted a temporary total 
rating under the provisions of 38 C.F.R. § 4.29, from 
April 24 through May 31, 1995, and assigned an increased 
50 percent rating for bipolar disorder, effective June 1, 
1995.  The claimant was notified of that determination and 
of her right to appeal by RO letter of September 11, 1995.  

A VA report of Vocational Evaluation of the claimant in 
December 1995 noted the claimant's service-connected 
disability and the medications prescribed for control of 
that condition, as well as her nonservice-connected 
hearing problem and hypothyroid condition.  It was noted 
that her service-connected bipolar disorder has resulted 
in frequent periods of unemployment, but that her new 
medication (Depakote) had stabilized her mood swings, 
resolved problems with sleeping and concentration, and 
reduced her need for counseling from weekly to every three 
months.  Testing disclosed that the claimant had a very 
low energy level and was rarely physically active if she 
could avoid it, and it was indicated that physically 
demanding work might be very difficult if not impossible. 
On the basis of the test results and behavioral 
observation, it was found that, while the claimant had 
previously experienced some psychological problems, her 
new medication had stabilized that condition, and that she 
was presently able to maintain an appropriate degree of 
adaptability to employment and environments involving 
interpersonal interaction.

A synthesis of the claimant's Vocational Evaluation stated 
that the effectiveness of the claimant's new medication 
had effectively stabilized the previous symptoms of her 
bipolar disorder, and that she related that she could deal 
effectively with emergencies, [while] competitive work and 
[her] past work might be problematic.  Further, it was 
indicated that the claimant's temperament did not result 
in a serious vocational limitation; that the claimant 
stated that her nonservice-connected hearing problems and 
hypothyroid condition had been treated effectively, and 
did not result in vocational limitations; and that the 
claimant's service-connected bipolar disorder did not 
appear to result in an inability to receive training, to 
result in diminished motivation or inability to mobilize 
energies for education/training, to place her at a 
competitive disadvantage with similarly circumstanced, 
nondisabled persons in seeking employment or to adversely 
affect her ability to maintain employment, nor did it 
appear to prevent or impede her access to training 
facilities.  Based upon the foregoing, the Vocational 
Evaluation found that the claimant has the ability to 
perform the duties associated with an Administrative 
Secretary or Legal Clerk, including prior work experience 
and the ability to type 103 words per minute; that the 
occupation of a secretary was consistent with her 
vocational skills and abilities.  It was further found 
that in view of the apparent stabilization of the 
claimant's service-connected bipolar disorder, she was 
currently employable, and it was recommended that 
Placement Services be provided to develop secretarial 
skills that would result in gainful employment or to 
assist her in completing her college education.  

A review of the vocational counseling information by a 
Counseling Psychologist noted that the claimant had a 
serious employment handicap based upon a history of 
maladaptive behavior, dependency on government funds and 
special problems requiring close supervision.  It was 
noted that the claimant would be at a disadvantage in a 
work situation that required a fast pace of work, 
stressful situations, and working closely with others in a 
team situation, and that employer prejudice would make it 
difficult in securing employment.  It was indicated that 
the claimant had failed to keep several appointments, and 
felt that she was not ready for vocational rehabilitation 
services.  An entry in May 1996, showed that the claimant 
had indicated that she did not feel that she was ready to 
continue her claim for Vocational Rehabilitation services 
because of her frequent hospitalizations, and her VR&E 
folder was placed in discontinued status.  

By Statement in Support of Claim (VA Form 21-4138), 
received at the RO in December 1995, the claimant 
initiated an appeal for a rating in excess of the 50 
percent evaluation assigned for her service-connected 
bipolar disorder, and requested a Statement of the Case.  
In her Notice of Disagreement, the claimant specified that 
she intended to appeal the decision of September 11, 1995 
[i. e., the rating decision of August 30, 1995, with 
notification letter dated September 11, 1995].  

In December 1995, the claimant appointed her current 
representative, thereby revoking her previous appointment 
of a service organization representative.  In December 
1995, he also filed a Notice of Disagreement taking issue 
with the 50 percent evaluation assigned for the claimant's 
service-connected bipolar disorder by rating decision of 
August 30, 1995; and seeking a schedular 100 percent 
evaluation and a total disability rating based upon 
unemployability.  He enclosed an application for a total 
disability rating based upon unemployability (VA Form 21-
8940).  It was requested that all private or VA treatment 
records of the claimant be obtained, and that another VA 
psychiatric examination and a Social & Industrial Survey 
be conducted to evaluate the extent of her service-
connected disability and whether she is unemployable due 
to that service-connected disability. 

A Statement of the Case was provided the claimant and her 
representative on January 16, 1996, addressing the issue 
of a rating in excess of 50 percent for service-connected 
bipolar disorder following the termination of the 
temporary total rating assigned from April 24 through May 
31, 1995.  A Substantive Appeal (VA Form 9), received in 
January 1996, perfected that appeal, and indicated that 
the claimant did not seek a hearing before a traveling 
Member of the Board.  That document noted that the RO had 
failed to address the issue of a total rating based on 
unemployability based upon service-connected disability. 

In January 1996, the claimant requested a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based upon 
her hospitalization in excess of 21 days at the VAMC, 
Chicago, from December 27, 1995, to January 17, 1996.  

A VA hospital summary, dated from December 27, 1995, to 
January 17, 1996, shows that the claimant was admitted 
after a fight with her husband, in which she became 
agitated and threatened to kill him, and that on arrival 
on the ward, she became very combative, aggressive and 
threatening, with escalating behavior and verbal and 
physical abusiveness, and was placed in four-point 
restraints.  Mental status examination on admission showed 
that she appeared very angry and aggravated, exhibited 
very aggressive behavior, with a very irritable and 
elevated mood, and an extremely labile affect ranging from 
tearfulness to extreme agitation and irritability.  Her 
thought content was positive for flight of ideas, 
grandiose delusions, homicidal ideation toward her 
husband, impaired attention and concentration, minimal 
insight and impaired judgment.  She responded well to 
medication, but continued to display an occasional 
elevated mood and labile affect.  

Mental status examination revealed that she was less 
labile, and that her insight improved but was still 
impaired as she did not accept her illness and its 
contribution to her multiple hospitalizations.  Her 
medications at hospital discharge included Valproic 
(Depakote), Navane, Clonopin for agitation and insomnia, 
and Seldane.  The diagnoses at hospital admission were 
bipolar disorder with manic episode and psychotic 
features, and the Axis V GAF Score was deferred.  

A rating decision of December 18, 1996, granted an 
increased schedular evaluation of 100 percent for service-
connected bipolar disorder, effective April 24, 1995.  The 
claimant and her representative were notified of that 
determination and of her right to appeal by RO letter of 
January 7, 1997.  That decision was considered a complete 
grant of the claim for a rating in excess of 50 percent 
for service-connected bipolar disorder.  

A Notice of Disagreement was received at the RO in January 
1997 taking issue with the rating decision of December 18, 
1996, and seeking an effective date prior to April 24, 
1995, for the assignment of a 100 percent schedular 
evaluation for service-connected bipolar disorder.  That 
document argued that an effective date prior to April 24, 
1995, was warranted under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.156(b), and by virtue of an 
informal claim pursuant to 38 C.F.R. §§ 3.155 and 3.157 on 
each occasion that the claimant was hospitalized because 
of worsening of her service-connected bipolar disorder.  
In addition, it was argued that the RO must review the 
evidence during the year prior to the filing of the claim 
to ascertain whether there was an ascertainable increase 
in the service-connected condition prior to the filing of 
the formal claim for increase.  

A Statement of the Case was provided the claimant and her 
representative on February 11, 1997, addressing the issue 
of an effective date prior to April 24, 1995, for the 
assignment of a schedular 100 percent rating for service-
connected bipolar 
disorder.  The claimant filed a timely Substantive Appeal 
(VA Form 9), with attachment, in which it was argued that 
an effective date prior to April 24, 1995, 
was warranted under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.156(b), and by virtue of an 
informal claim pursuant to 38 C.F.R. §§ 3.155 and 
3.157 on each occasion that the claimant was hospitalized 
because of worsening of her service-connected bipolar 
disorder.  It was further argued that the claimant was 
entitled to an effective date prior to April 24, 1995, for 
the grant of a 100 percent rating for service connected 
bipolar disorder by virtue of evidence received within the 
appeal period or prior to an appellate decision pursuant 
to 38 C.F.R. § 3.400(q)(1).  

In a January 1999 letter to the RO, the claimant's 
representative submitted a copy of an earlier Substantive 
Appeal (VA Form 9), dated March 30, 1993, perfecting the 
claimant's appeal for service connection  for an acquired 
psychiatric disability, including bipolar disorder and 
PTSD.  An original date stamp on that document showed that 
it had been received at the RO in April 1, 1993, and an 
annotation on that document showed that a copy of that 
document was forwarded to the Board for docketing on 
February 3, 1994.  The claimant's representative further 
asked that the claimant's appeal be placed on the Board's 
docket, and that the claims file be forwarded to the Board 
immediately.  In a May 1999 letter to the RO, the 
claimant's representative again asked that the claimant's 
claims folder be forwarded to the Board so that her appeal 
might be reviewed in the order in which it was docketed, 
citing 38 U.S.C.A. § 7101 and 38 C.F.R. § 20.900(b).  A 
similar letter was directed to the Board, with a request 
that the appeal be placed on the docket for review in the 
order in which it was docketed.

In September 2002, the claimant's representative filed a 
Motion to advance the claimant's appeal on the Board's 
docket, citing good and sufficient cause.  That motion was 
granted, and the claimant and her representative were 
notified of that action by Board letter of October 3, 
2002.  The Board subsequently undertook further 
development action, as discussed in the Introduction 
portion of this decision.  


II.  Analysis

The sole issue before the Board is entitlement to an 
effective date prior to April 24, 1995, for the grant of a 
100 percent disability rating for service-connected 
bipolar disorder.  The pertinent evidence in this case has 
been cited in detail in the Evidence section, above, and 
will not be repeated except as necessary for purposes of 
clarification.  

Effective Dates

Governing law and regulations provide that, except as 
otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 2002);  38 C.F.R. § 3.400 
(2002).  

Except as provided in paragraph (o)(2) of this section and 
§ 3.401(b), the effective date of an increase will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  A retroactive increase or additional 
benefit will not be awarded after basic entitlement has 
been terminated, such as by severance of service  
connection.  38 U.S.C.A. § 5110(a) and 5110(b)(2) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(o) (2002).

The effective date of an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C. 5110(a) 
and 5110(b)(2) (West 1991 & Supp. 2002;  38 C.F.R. 
§ 3.400(o)(2) (2002).


The effective date of an increase in disability 
compensation based upon the receipt of new and material 
evidence, (1) Other than service department records (i) 
when received within the appeal period or prior to 
appellate decision, will be as if the former decision had 
not been rendered.  See §§ 20.1103, 20.1104, and 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.400(q)(1)(i) 
(2002).  When new and material evidence is received after 
a final disallowance, the effective date of an increase in 
disability compensation will be the date of receipt of the 
new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2002).  

In a General Counsel Precedent Opinion (VAOPGCPREC 12-98), 
it was held that pursuant to 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2), where a veteran files a claim for 
increased rating alleging an increase in disability within 
one year prior to receipt by VA of the claim and a VA 
examination or other medical evidence subsequently 
substantiates an increase in disability, the effective 
date of the award of increased disability compensation is 
the date as of which it is ascertainable based on all of 
the evidence of record that the increase occurred.  That 
opinion further held that 38 C.F.R. § 3.400(q)(1)(i) is 
applicable to a claim for increased rating based upon new 
and material evidence submitted prior to expiration of the 
appeal period or before an appellate decision is issued; 
and further held that when new and material evidence is 
submitted within the appeal period or prior to an 
appellate decision with regard to a claim for increased 
rating, the effective date for any increased rating is the 
date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  However, if the facts 
establish that a veteran's disability increased within one 
year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is 
the date on which the increase in disability occurred.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be  
considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.156(a) (2002).

New and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision 
if a timely appeal has been filed (including evidence 
received prior to an appellate decision and referred to 
the agency of original jurisdiction by the Board of 
Veterans Appeals without consideration in that decision in 
accordance with the provisions of § 20.1304(b)(1) of this 
chapter), will be considered as having been filed in 
connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a 
disability which may establish entitlement.  Acceptance of 
a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of 
§ 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and 
the payment of retroactive benefits from the date of the 
report or for a period of 1 year prior to the date of 
receipt of the report.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.157(a) (2002).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following 
will be accepted as an informal claim for increased 
benefits or an informal claim to reopen. 
38 C.F.R. § 3.157(b) (2002).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. . . . The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for 
which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2002).  

The date of receipt of evidence from a private physician 
or layman will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (2002).  

When submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the Department of 
Veterans Affairs of examination reports, clinical records, 
and transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section).  These records must be 
authenticated by an appropriate official of the 
institution. Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings will be 
verified by official examination.  Reports received from 
private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer 
of the Department of Veterans  Affairs or physician 
designee.  38 C.F.R. § 3.157(b)(3) (2002).  

Other matters

Title 38 C.F.R. § 20.201, Rule 201, provides that a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.  While special 
wording is not required, the Notice of Disagreement must 
be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make 
that clear.  

In Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) , 
the Federal Circuit determined that the language of 
38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, 
and that assuming that the [claimant] desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task.  

Rating criteria

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, 
including bipolar disorder.  61 Fed. Reg. 52,695 (1996).  
On and after that date, all diagnoses of mental disorders 
for VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  61 Fed Reg. 52,700 (1996), now codified at 
38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at newly designated 38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required 
to evaluate the veteran's service-connected bipolar 
disorder by applying the criteria contained in the VA 
Schedule for Rating Disabilities related to psychiatric 
disability as it was in effect prior to November 7, 1996, 
as well in accordance with the revised criteria that 
became effective on that date.  Karnas, at 311.   

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities provided that the severity of a psychiatric 
disability is based upon actual symptomatology, as it 
affects social and industrial adaptability.  Two of the 
most important determinants 
are time lost from work and decrease in work efficiency.  
38 C.F.R. Part 4, § 4.130 (1996).  VA's Schedule for 
Rating Disabilities in effect prior to November 7, 1996 
provides that the evaluation of psychotic disorders, 
including bipolar disorder, is based upon a General Rating 
Formula for Psychotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132.  Under those criteria, a 30 percent 
rating for bipolar disorder is warranted where there is 
definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
Definite impairment has been construed to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 
9-93.  A 50 percent evaluation for bipolar disorder is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for bipolar disorder where the ability to 
establish and maintain effective and favorable 
relationship with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain and retain employment.  A 100 percent evaluation 
is warranted for bipolar disorder where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy result in 
profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9206 (in 
effect prior to November 7, 1996).

Effective November 7, 1996, mental disorders, such as 
bipolar disorder, are now assigned disability ratings 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (2002).  That 
formula provides that occupational and social impairment 
with occasional decrease in work efficiency and 

intermittent periods of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events) will be rated as 30 percent disabling.  
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 
9432 (2002).

Discussion

As noted, the sole issue before the Board is entitlement 
to an effective date prior to April 24, 1995, for the 
grant of a 100 percent disability rating for service-
connected bipolar disorder.  

The record shows that a rating decision of November 21, 
1994, granted service connection for bipolar disorder, 
evaluated as 30 percent disabling, effective June 8, 1990, 
and that the claimant's initial request for increase (a 
temporary total rating pursuant to 38 C.F.R. § 4.29) was 
received May 25, 1995.  That claim was based upon and 
supported by a VA hospital summary showing admission from 
April 24, 1995, to May 20, 1995.  

Governing law and regulations provide that a report of 
examination or hospitalization "which meets the 
requirements of this section" will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a 
disability which may establish entitlement.  Acceptance of 
a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of 
§ 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and 
the payment of retroactive benefits from the date of the 
report or for a period of 1 year prior to the date of 
receipt of the report.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.157(a) (2002).  

Title 38 C.F.R. § 3.157(b) (2002) provides that once a 
formal claim for pension or compensation has been allowed 
. . . , receipt of one of the following will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen: 

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. . . . The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for 
which service-connection has previously been 

established or when a claim specifying the benefit sought 
is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2002).  

Also as noted, governing law and regulations provide that 
the effective date of an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§§ 5110(a) and 5110(b)(2) (West 1991 & Supp. 2002);  
38 C.F.R. § 3.400(o)(2) (2002).  

The record in this case shows that the VA hospital summary 
showing admission on April 24, 1995, was submitted by the 
claimant in support of her claim for increase (a temporary 
total rating under 38 C.F.R. § 4.29 based on 
hospitalization); that such award was made; that following 
that award an increased 50 percent evaluation was 
assigned; and that the claimant appealed that 50 percent 
rating evaluation, indicating that her service-connected 
bipolar disorder had worsened.  

The record establishes that the VA hospital summary 
showing admission on April 24, 1995, was received on May 
25, 1995, within one year from the date of that hospital 
admission, and showed hospitalization for the claimant's 
service-connected bipolar disorder.  Thus, pursuant to 
38 C.F.R. § 3.157(b)(1) (2002), the Board must consider 
the evidence, including VA outpatient or hospital 
examinations or reports of admission to a VA or uniformed 
services hospital which relate to examination or treatment 
of "a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date 
of such examination, treatment or hospital admission." 

The medical evidence received after the November 21, 1994, 
rating decision establishing service connection for 
bipolar disorder includes a VA psychiatric examination, 
conducted on December 17, 1994; the summary of VA 
hospitalization for a bipolar disorder from April 24, 1995 
to May 20, 1995; a report of VA psychiatric examination, 
conducted in July 1995; the report of Vocational 
Evaluation conducted on December 22, 1995; and the report 
of VA hospitalization for a bipolar disorder from December 
27, 1995 to January 17, 1996.  Since the rating decision 
of November 21, 1994, establishing service connection for 
a bipolar disorder, no other reports of private or VA 
outpatient treatment, examination, or hospital admission 
have been submitted within one year of the date of such 
examination, treatment or hospital admission.  

Although the RO has granted an increased 100 percent 
schedular rating for service-connected bipolar disorder, 
effective April 24, 1995, the Board finds it necessary to 
review the VA psychiatric examination conducted on 
December 17, 1994; the report of VA hospitalization for a 
bipolar disorder from April 24, 1995 to May 20, 1995; the 
report of VA psychiatric examination, conducted in July 
1995; the report of Vocational Evaluation conducted on 
December 22, 1995; and the report of VA hospitalization 
for a bipolar disorder from December 27, 1995 to January 
17, 1996.  That medical documentation has previously been 
discussed in detail in the Evidence section of this 
decision, set out above.  

However, where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination 
or other medical evidence subsequently substantiates an 
increase in disability, the effective date of the award of 
increased disability compensation is the date as of which 
it is ascertainable "based on all of the evidence of 
record" that the increase occurred (emphasis added).  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98. 

Applying the law and regulations to the evidence in this 
case, the record shows that when service connection for a 
bipolar disorder was established by the rating decision of 
November 21, 1994, the RO initiated an at-once VA 
psychiatric examination, conducted on December 17, 1994, 
which showed that the claimant related that she had 
difficulty in interpersonal relationships; that she was 
last hospitalized in June 1993; that she then attended 
outpatient follow-up for bipolar disorder; that she had 
not worked as a secretary since 1993; and that she is 
prescribed and uses Lithium, Navane, and Restoril.  Mental 
status examination revealed that she had a depressed 
affect and an anxious mood; that her thought processes 
revealed some flight of ideas; that she can't concentrate, 
and that her insight was limited.  The VA psychiatric 
examiner diagnosed bipolar disorder.  The Board notes that 
the above-cited examination report shows that the claimant 
was using Navane, an anti-psychotic, and Lithium [Lithium 
Carbonate], a mood altering drug used to control the manic 
phase of bipolar disorder, and Restoril for insomnia when 
she was examined on December 17, 1994, and that she was 
then receiving VA outpatient treatment for her service-
connected bipolar disorder.  No GAF Score was reported, 
and no opinion was offered as to the impact of the 
claimant's service-connected bipolar disorder upon her 
industrial adaptability.  

In addition, the claimant has been awarded an increased 
100 percent schedular evaluation effective April 24, 1995, 
based upon the report of VA hospitalization for a bipolar 
disorder from April 24, 1995 to May 20, 1995.  That 
hospital summary shows that the claimant was admitted with 
complaints of trouble with her nerves, depression, 
anxiety, headaches, and difficulty in coping.  On 
admission, she was placed on Lithium Carbonate, as well as 
Atarax for agitation and Restoril for insomnia.  Mental 
status examination revealed that she appeared guarded, 
hostile and defensive, with a labile affect ranging from 
tearful to hostile, and that her thought processes 
appeared tangential, circumstantial and confused.  She 
displayed distorted negativistic thinking, personalized 
many events, asserted that she could pick up signals from 
others, and appeared grandiose in descriptions of personal 
pain, speaking in a loud, dramatic voice, accompanied by 
sweeping hand gestures.  Reality testing, judgment and 
insight were estimated as fair.  The problems which 
brought her to the hospital were described as mood swings, 
aggressive physical striking out, verbally abusive 
behavior, confused and grandiose thoughts, grief regarding 
the death of her grandfather, and decreased sleep.  During 
that hospitalization, the claimant became very upset, 
hostile and physically assaultive when asked for her 
cigarettes and lighter after being found smoking in the 
day room.  With continuing medication, she became less 
labile and more capable of controlling her anger, although 
her thinking continued to be grandiose and she repeatedly 
threatened to leave the hospital against medical advise.  
At the time of hospital discharge, she was prescribed 
medications, and directed to go to the VA outpatient 
clinic, Crown Point, within one month.  The diagnoses at 
hospital discharge were bipolar disorder, manic, with 
psychotic features; rule out personality disorder, not 
otherwise specified.  Her psychosocial stressors were 
estimated as severe; and her Global Assessment of 
Functioning Score was estimated as 70.  The Board finds 
nothing in that report which would support a conclusion 
that the degree of the claimant's social and occupational 
inadaptability, as described in that hospital summary, was 
adequately reflected by a GAF Score of 70.  In addition, 
the Board notes that the claimant was discharged with 
continuing anti-psychotic and mood stabilizing 
medications, and that she required additional VA 
outpatient follow-up for her service-connected bipolar 
disorder.

The report of VA psychiatric examination, conducted in 
July 1995, cited the claimant's statement that she was 
unemployed; that she had been hospitalized on one occasion 
that year (in April) for a manic episode; that she 
continues to be seen monthly on a outpatient basis at the 
VA outpatient clinic, Crown Point; that she takes 
prescribed Navane, Lithium, and Restoril daily; that she 
did not have a social life; and that she was currently 
feeling depressed, sleeps 14 to 16 hours daily, and did 
not get out of the house except for doctor's appointments.  
She reported that no friends come to visit and that she 
and her husband have no associations outside of work.  She 
stated that her husband was able to keep a job, but she 
had not been able to do so.  The examiner noted that the 
claimant knew the value of money; that she did not spend 
it foolishly except when manic; that she was currently 
experiencing financial hardship due to expenditures during 
a manic episode; that she and her husband manage their 
funds together; and that she was competent as interpreted 
by VA regulations.  The diagnosis was bipolar disorder.  
The Board notes that the cited examination was conducted 
while the claimant was medicated with Navane, Lithium and 
Restoril on a daily basis; that no GAF Score was provided, 
and that no opinion was expressed as to the impact of the 
claimant's service-connected bipolar disorder on her 
industrial adaptability.  

The VA report of Vocational Evaluation of the claimant in 
December 1995 has been cited in detail in the Evidence 
section, above, and will not be repeated.  
However, the Board notes the finding that the claimant was 
taking prescribed medications, as previously described, 
and that her service-connected bipolar disorder had 
resulted in frequent periods of unemployment.  On the 
basis of test results and behavioral observation, it was 
concluded that the effectiveness of the claimant's new 
medication had effectively stabilized the previous 
symptoms of her bipolar disorder, and that the claimant's 
service-connected bipolar disorder did not appear to 
result in an inability to receive training or to adversely 
affect her ability to maintain employment.  Despite the 
cited findings, the record shows that the claimant was 
readmitted to a VA hospital from December 27, 1995, to 
January 17, 1996, as has been more fully described in the 
Evidence section.  

To the same point, a review of the vocational counseling 
information by a Counseling Psychologist noted that the 
claimant had a "serious employment handicap based upon a 
history of maladaptive behavior", and special problems 
requiring close supervision.  It was noted that the 
claimant would be at a disadvantage in a work situation 
that required a fast pace of work, stressful situations, 
and working closely with others in a team situation, and 
that employer prejudice would make it difficult in 
securing employment.  It was indicated that the claimant 
had failed to keep several appointments, and felt that she 
was not ready for vocational rehabilitation services.  An 
entry in May 1996, showed that the claimant had indicated 
that she did not feel that she was ready to continue her 
claim for Vocational Rehabilitation services because of 
her frequent hospitalizations, and her VR&E folder was 
placed in a discontinued status.  

The VA hospital summary, dated from December 27, 1995, to 
January 17, 1996, shows that the claimant was admitted 
after a fight with her husband, in which she became 
agitated and threatened to kill him, and that on arrival 
on the ward, she became very combative, aggressive and 
threatening, with escalating behavior and verbal and 
physical abusiveness, and was placed in four-point 
restraints.  Mental status examination on admission showed 
that she appeared very angry and aggravated, exhibited 
very aggressive behavior, with a very irritable and 
elevated mood, and an extremely labile affect ranging from 
tearfulness to extreme agitation and irritability.  Her 
thought content was positive for flight of ideas, 
grandiose delusions, homicidal ideation toward her 
husband, impaired attention and concentration, minimal 
insight and impaired judgment.  She responded well to 
medication, but continued to display an occasional 
elevated mood and labile affect.  Mental status 
examination revealed that she was less labile, and that 
her insight improved but was still impaired as she did not 
accept her illness and its contribution to her multiple 
hospitalizations.  Her medications at hospital discharge 
included Valproic, Navane, and Clonopin for agitation and 
insomnia.  The diagnoses at hospital admission were 
bipolar disorder with manic episode and psychotic 
features, and the Axis V GAF Score was deferred.  

In the Board's judgment, and based upon its review of the 
evidence, the claimant is a very sick woman, and the Board 
is not persuaded that her illness was of significantly 
greater degree at the time of her hospitalization on April 
24, 1995, than in the preceding year.  The medical and 
other evidence of record, taken in its entirety, clearly 
establishes a degree of social and occupational 
inadaptability in the claimant which warrants assignment 
of a schedular 100 percent rating for service-connected 
bipolar disorder, effective April 24, 1994, one year prior 
to the date of receipt of the report of the claimant's VA 
hospitalization from April 24, 1995, to May 20, 1995.  In 
particular, the Board notes that the report of VA 
psychiatric examination, conducted on December 17, 1994, 
showed that the claimant had difficulty in interpersonal 
relationships; that since her last hospitalization, she 
had attended outpatient follow-up for bipolar disorder; 
that she had not worked since 1993; and that she uses 
Lithium, Navane, and Restoril, which are, respectively, an 
anti-psychotic, a mood stabilizing drug to control the 
manic phase of bipolar disorder, and a medication for 
insomnia.  Mental status examination revealed that she had 
a depressed affect and an anxious mood; that her thought 
processes revealed some flight of ideas; that she can't 
concentrate; and that her insight was limited.  To the 
same point, the report of VA psychiatric examination, 
conducted in July 1995, cited the claimant's statement 
that she was unemployed; that she had been hospitalized on 
one occasion that year (in April) for emotional problems; 
that she did not get out of the house except for doctor's 
appointments; that no friends come to visit; that she and 
her husband have no associations outside of work; and that 
she had not been able to keep a job.  

In addition, the Board has considered the VR&E finding 
that the claimant had "a serious employment handicap based 
upon a history of maladaptive behavior", and special 
problems requiring close supervision.  An entry in May 
1996, showed that the claimant had indicated that she did 
not feel that she was ready to continue her claim for 
Vocational Rehabilitation services because of her frequent 
hospitalizations, and her VR&E folder was placed in a 
discontinued status. 

Although the claimant has asserted, in pertinent part, 
that she has required no institutional hospital stays 
since her hypothyroidism was diagnosed in 1992, the record 
shows that the claimant has required the continuous and 
daily use of multiple prescribed anti-psychotic and mood 
stabilizing medications; that the VA examination conducted 
in December 1994 cited her statement, which is not 
contravened, that since her last hospitalization, she had 
attended outpatient follow-up for bipolar disorder; that 
she had not worked as a secretary since 1993; and that she 
currently uses Lithium, Navane, and Restoril.  The Board 
does not consider the absence of hospitalization in the 
one-year period prior to April 24, 1995, to be 
particularly significant in view of the undisputed 
findings that the claimant has required daily medication, 
as well as frequent psychiatric outpatient treatment, 
including during the one year period prior to April 24, 
1995.  

The record in this case presents no evidence to reasonably 
indicate that the provisions of  38 C.F.R. § 3.321(b)(1) 
(2002) are potentially applicable, as the claimant has 
been awarded a schedular 100 percent evaluation from April 
24. 1994.  There is no competent medical evidence in the 
record showing that the veteran's service-connected 
disability presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards, which in this case support a 100 
percent schedular evaluation for the period in question.  
In the absence of such factors, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9, 158-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  
In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, but favors the claimant's appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An earlier effective date of April 24, 1994, for the 
assignment of a schedular 100 percent evaluation for 
service-connected bipolar disorder is granted. 



_________________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

? IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

